Quillian, Presiding Judge.
Appeal was taken from the defendant’s conviction for burglary. Held:
1. The defendant was charged with unlawful entry with intent to commit a felony. Under the facts and circumstances the question of intent was for the jury’s determination. Thompson v. State, 76 Ga. App. 239 (3) (45 SE2d 675); Wells v. State, 144 Ga. App. 841 (242 SE2d 752). Moreover, there was evidence showing assault with a deadly weapon — aggravated assault — a felony. Code Ann. § 26-1302 (Ga. L. 1968, pp. 1249,1280; Ga. L. 1976, p. 543). See Scott v. State, 141 Ga. App. 848, 849 (234 SE2d 685); Riddle v. State, 145 Ga. App. 328 (243 SE2d 607); Tuggle v. State, 145 Ga. App. 603, 604 (244 SE2d 131). The *109evidence was sufficient to sustain the verdict.
Submitted January 15, 1979 —
Decided February 21, 1979.
Roland L. Enloe, Jr., for appellant.
William M. Campbell, District Attorney, James A. Meaney, III, Assistant District Attorney, for appellee.
2. The failure to give certain instructions to the jury was not erroneous, especially in the absence of any written requests to charge.

Judgment affirmed.


Smith and Birdsong, JJ., concur.